                 Case:20-12689-JGR Doc#:7 Filed:04/20/20                                           Entered:04/20/20 15:46:56 Page1 of 2


 Fill in this information to identify the case:
 Debtor name UC Colorado Corporation
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Aerotek, Inc                                                    Trade debt                                                                                               $55,793.28
 3689 Collection                 cathost@aerotek.c
 CTR. Dr                         om
 Chicago, IL 60693
 Ambria Investors LP                                             Promissory Note        Disputed                                                                      $1,200,000.00
 1311 Avenue Ponce                                                                      Subject to
 de Leon, Suite 304                                                                     Setoff
 San Juan, PR 00907
 Automated                                                       Trade debt                                                                                               $68,500.00
 Extractions                     kweaver@automat
 19 Donovan Dr                   edextractions.com
 Hopewell Junction,
 NY 12533
 Bernard Brothers                                                Trade debt                                                                                             $160,054.00
 Farms Inc.                      Brandon@oregonb
 15005 SE Kreder Rd              iomass.com
 Dayton, OR 97114
 Blake Street                                                    Promissory Note        Disputed                                                                        $399,750.00
 Partners, LLC                                                                          Subject to
 1942 Broadway                                                                          Setoff
 Street, Suite 314C
 Boulder, CO 80302
 Cintas                                                          Trade debt                                                                                               $90,038.92
 PO Box 88005                    customerservice@
 Chicago, IL 60680               cintas.com
 Coley Farms                                                     Trade debt                                                                                             $438,736.50
 3312 Akersville                 coleytob@nctc.co
 Road                            m
 Lafayette, TN 37083
 CoWest Insurance                                                Insurance                                                                                                $89,938.57
 Group                           smunns@cowest.c
 4348 Woodlands                  om
 Blvd
 Suite 229
 Castle Rock, CO
 80104



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:20-12689-JGR Doc#:7 Filed:04/20/20                                           Entered:04/20/20 15:46:56 Page2 of 2



 Debtor    UC Colorado Corporation                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Delvin Farms                                                    Trade debt                                                                                               $48,060.00
 2023 Doctor
 Robertson Rd
 Spring Hill, TN
 37174
 ECG SPV Acreage,                                                Promissory Note        Disputed                                                                        $781,250.00
 LLC                                                                                    Subject to
 1962 Blake Street,                                                                     Setoff
 Suite 200
 Denver, CO 80202
 General Air                                                     Trade debt                                                                                             $131,165.64
 1105 Zuni St                    bjones@generalair.
 Denver, CO 80204                com
 Hippo Hollow Farms                                              Trade debt                                                                                               $84,709.76
 LLC                             hippohollowfarms
 803 Mahon Rd                    @gmail.com
 Columbia, TN 38401
 Kyle Owens Farms                                                Trade debt                                                                                             $800,756.83
 342 Lock Seven                  jkofarms@yahoo.c
 Lane                            om
 Carthage, TN 37030
 L&M Properties and                                              Promissory Note        Disputed                                                                        $125,000.00
 Holdings, LLC                                                                          Subject to
 5807 West 20th                                                                         Setoff
 Street
 Greeley, CO 80634
 Lindsey Williams                                                Trade debt                                                                                               $75,726.28
 500 CR 64                       drewlindsey2@yah
 Riceville, TN 37570             oo.com
 Miner's Delight, LLC                                            Promissory Notes Disputed                                                                            $1,500,000.00
 5925 East Princeton                                                              Subject to
 Circle                                                                           Setoff
 Englewood, CO
 80111
 Paradox Ventures,                                               Trade debt                                                                                               $54,812.80
 Inc                             david@cokerhome
 501 Main Street                 s.com
 Montrose, CO 81401
 Progressive                                                    Insurance                                                                                                 $64,600.00
 PO Box 0561
 Carol Stream, IL                Fax:
 60132-0561                      1-866-731-8075
 Vallor Equipment                                                Trade debt                                                                                               $48,900.78
 LLC                             jenniferp@sciphys
 1605 Se 27th Ave                ystems.com
 Portland, OR 97214
 Willamette Valley                                               Trade debt                                                                                             $185,391.00
 Hemp and Seed Co                wvhempandseed@
 LLC                             gmail.com
 23755 NE Dillon Rd
 Newberg, OR 97132



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
